DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on February 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 3, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sugiyama (US 5,259,314).
With respect to claim 1, Sugiyama teaches a method for changing printing plates 89 on cylinders 1, which comprises the steps of: 
opening a first clamping device 5 and releasing a leading edge of a first printing plate 89; 
opening a second clamping device 30 and releasing a trailing edge of the first printing plate 89, wherein the first clamping device 5 and the second clamping device 30 are both opened before a first rotation process of a cylinder 1 is performed; 
rotating the cylinder 1 to perform the first rotation process (i.e., plate removal) in a first direction (i.e., clockwise as shown in Figures 12C-12D) to dismount the first printing plate from a circumferential surface of the cylinder; and 
rotating the cylinder 1 to perform a second rotation process (i.e., plate insertion) in a second direction (i.e., counter-clockwise as shown in Figures 12E-12F), being opposite to the first direction, to mount a second printing plate 105 replacing the first printing plate to the 
With respect to claim 2, Sugiyama teaches the method wherein the first clamping device 5 and the second clamping device 30 both remain open during the first rotation process.  See Figures 12C-12D and column 11, lines 4-28 in particular.  
With respect to claim 3, Sugiyama teaches the method wherein the first clamping device 5 and the second clamping device 30 both remain open during a period between the first -17-A-6215 rotation process and the second rotation process.  In particular, note that the description of the process in column 10, line 59-column 12, line 24 makes it clear that the cylinder rotates in different directions during the removal and insertion of the plates and would inherently include at least a momentary pause as the cylinder switches rotational directions.  Furthermore Sugiyama describes the simultaneous opening of the both lockup device 5, 30 in column 11, lines 4-8 and the plate lockup devices are not described to be closed again until insertion of the new plate ends.  Thus, Sugiyama meets the claim language as recited.        
With respect to claim 4, Sugiyama teaches the method wherein the first clamping device 5 and the second clamping device 30 both remain open during an intermediate rotation (i.e., the slight pivot to a position in which the leading side lockup device is positioned so as to accept the new plate end) in the second direction, the intermediate rotation occurring between the first and second rotation processes, as described in column 11, lines 29-34.  
With respect to claim 5, Sugiyama teaches the method which further comprises closing the first clamping device 5 before performing the second rotation process. See column 11, lines 40-48 and Figures 12E-12F.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rudzewitz (US 6053105) teaches a method of changing printing plates on cylinders having similarities to the claimed subject matter that are readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
February 13, 2021